COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                August 27, 2015
                              No. 10-14-00232-CV
                                EMILY C. DYSON
                                      v.
DRUE ANNELLE PARKER, INDIVIDUALLY AND AS INDEPENDENT EXECUTOR OF THE ESTATE OF JAMES PATRICK PORTER, DECEASED
                                       
                                       
                      From the County Court at Law No. 1
                            McLennan County, Texas
                         Trial Court No. 20130502-PR1
                                       
--------------------------------------------------------------------------------
JUDGMENT

This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised.  Because it is the opinion of this Court that there was error in the judgment of the trial court; it is the judgment of this Court that the Order Granting Plaintiff's Motion for Summary Judgment signed by the trial court on May 27, 2014 is reversed, and this case is remanded to the trial court for further proceedings.  
It is further ordered that Emily C. Dyson is awarded judgment against Drue Annell Parker, Individually and as Independent Executor of the Estate of James Patrick Porter for Emily C. Dyson's appellate costs that were paid, if any, by Emily C. Dyson; and all unpaid appellate court cost, if any, is taxed against Drue Annelle Parker, Individually and as Independent Executor of the Estate of James Patrick Porter.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
PER CURIAM
			    SHARRI ROESSLER, CLERK			

			    By: ___________________________
				Nita Whitener, Deputy Clerk